Citation Nr: 0827737	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-23 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from April 1955 to May 1963, with additional service as 
a member of the Air Force Reserves from 1963 to 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss.  The veteran testified 
at a personal hearing held before the undersigned Veterans 
Law Judge via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, VA is required to provide additional assistance to the 
veteran in substantiating his claim.  Specifically, a VA 
examination in required.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran has in this instance established noise exposure 
in service, when he worked as an electrical or avionics 
repairman, including on the flight line.  A review of service 
treatment records does show a slight increase in puretone 
thresholds at several frequencies over service.  The presence 
of a current hearing loss disability is well established in 
current VA treatment records.  He also has current complaints 
of tinnitus.  An examination is required to obtain an opinion 
regarding a nexus between current disabilities and service.

Further, additional private medical records are identified in 
VA treatment records and the veteran's statements which would 
bear significantly on the issues in question.  The veteran 
was treated privately for a neuroma of the left ear in 2001, 
by a Dr. McKenna at Mass Eye and Ear, and has referred to an 
employment physical in 1989 that showed hearing loss.  VA 
must make some attempt to obtain these relevant records.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations.

The veteran should be asked to provide a 
VA Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, for all private 
medical providers who have treated him for 
hearing loss or other ear disability.  
Releases should be specifically requested 
for Dr. McKenna of Mass Eye and Ear, and 
for the employer/company which obtained 
the 1989 examination.  The veteran should 
also be asked to provide a release for the 
1989 examiner, if the provider can be 
recalled.

The RO should take appropriate action to 
obtain all private medical records for 
which releases are returned.

2.  The RO should ensure that all VA 
treatment records, to include full 
audiology reports, have been obtained and 
associated with the file, from VAMC 
Gainesville, VAMC Manchester, and any 
other VA facility providing treatment for 
the veteran's ear and hearing complaints.

3.  After completing development for the 
above private and VA records, and 
regardless of the outcome of that 
development, the veteran should be 
scheduled for a VA Audio Examination.  The 
claims file must be reviewed in connection 
with that examination.  The examiner 
should be asked to opine as to whether it 
is at least as likely as not that any 
current hearing loss of the left or right 
ears is related to in-service noise 
exposure.  The examiner must specifically 
address the role of the left ear neuroma 
in the veteran's hearing loss.

The examiner should additionally be asked 
to opine as to whether there is a current 
diagnosis of tinnitus, and whether such is 
at least as likely as not related to in-
service noise exposure.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




